Exhibit 10.1

EMPLOYMENT AGREEMENT

(As amended and restated as of December 31, 2008)

AGREEMENT initially made as of the 19th day of October 2006, by and between
Barnes Group Inc., a Delaware corporation (the “Company”), and Gregory F.
Milzcik (the “Executive”), as amended and restated as of December 31, 2008.

WHEREAS, the Company desires to retain the services and employment of the
Executive as the President and Chief Executive Officer of the Company and the
Executive is willing to render such services in such positions, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Employment Term. Subject to the terms and provisions of this Agreement, the
Company hereby agrees to employ the Executive and the Executive hereby agrees to
be employed by the Company for the period commencing on October 19, 2006 (the
“Commencement Date”) and ending on October 19, 2011, unless extended as provided
below or terminated sooner as provided in Section 6 hereof (the “Employment
Term”); provided, however, that on October 19, 2009 and on each October 19
thereafter, the Employment Term shall be automatically extended for an
additional one (1) year period so long as neither the Company nor the Executive
has provided the other party with not less than ninety (90) days prior written
notice that the Employment Term shall not be so extended. Notwithstanding the
foregoing, in no event shall the Employment Term extend beyond October 19 of the
calendar year in which the Executive attains age 65.

2. Position and Duties. During the Employment Term the Executive shall be
employed and shall serve as the President and Chief Executive Officer of the
Company and shall have complete responsibility for the day-to-day management and
operations of the Company and such duties as are specified for such position in
the Company’s By-Laws and such other duties consistent with the position of
chief executive officer of a publicly-held company as are reasonably assigned to
him by the Board of Directors of the Company (the “Board”). The Executive shall
report solely and directly to the Board and shall perform such other duties,
services and responsibilities as may from time to time be requested by the
Board. As of the Commencement Date and thereafter during the Employment Term,
all other officers of the Company and any of its subsidiaries shall report to
the Executive or to one of his designees, except that (i) the leader of the



--------------------------------------------------------------------------------

Company’s Internal Audit Department shall report directly to the Audit Committee
of the Board, (ii) the Secretary of the Company shall, upon request of the
Chairman of the Board, report directly to the Chairman, and (iii) any other
Company officer required under applicable rules of the Securities and Exchange
Commission or the New York Stock Exchange to report to another person or body
shall report to such person or body. The Executive shall devote his full
business time, attention and skill to the performance of his duties, services
and responsibilities hereunder, and shall use his best efforts to promote the
interests of the Company; provided, however, that the Executive may (a) serve on
the board of directors of not more than two corporations with the prior written
approval of the Corporate Governance Committee of the Board (the “Governance
Committee”), it being understood that such approval shall be at the Governance
Committee’s sole discretion, (b) serve on civic or charitable boards or
committees, with the prior written approval of the Governance Committee, which
approval shall not be unreasonably withheld, (c) deliver lectures, fulfill
speaking engagements or teach at educational institutions, and (d) manage his
and his family’s private investments, so long as such activities do not,
individually or in the aggregate, materially interfere with the performance of
Executive’s duties hereunder.

During the Employment Term, the Company shall (i) use its reasonable best
efforts to cause the Executive to serve as a member of the Board, and
(ii) appoint the Executive to serve as a member of the boards of directors of
the Company’s subsidiaries on which the Executive desires to serve (each a
“Subsidiary Board”).

3. Location. The Executive shall perform his duties hereunder primarily at the
Company’s executive office in Bristol, Connecticut, and shall perform duties at
such other locations as are reasonably designated by the Board. During the
Employment Term, the Executive shall maintain his principal residence within 50
miles of Bristol, Connecticut.

4. Compensation and Benefits.

4.1 Base Salary. In consideration of the performance of all of the Executive’s
obligations during the Employment Term (including any services as an officer,
director, employee, member of the Board or Subsidiary Board or any committee
thereof, or otherwise), the Company shall during the Employment Term pay the
Executive a base salary (the “Salary”) at an annual rate of $800,000. Commencing
not later than March 1, 2009, the Compensation and Management Development
Committee of the Board (the “Compensation Committee”) shall annually review the
Executive’s Salary and may increase (but not decrease) such Salary, at its sole
discretion. Any increased Salary shall then constitute the “Salary” for purposes
of this Agreement. The

 

2



--------------------------------------------------------------------------------

Salary shall be payable in equal installments on the first working day of each
month (or at such other times at, or in such other installments, in which the
Company shall pay base salary to its other executive officers).

4.2 Annual Bonus. For each full calendar year during the Employment Term the
Executive shall be eligible to receive an annual bonus pursuant to the Company’s
Performance-Linked Bonus Plan for Selected Executive Officers or a successor
plan thereto (the “Bonus Plan”). For 2007, the Executive shall have the
opportunity under the Bonus Plan to receive an annual bonus equal to:

 

  (i) 75% of Salary upon the attainment of the applicable performance goals
established by the Compensation Committee as the target level:

 

  (ii) a maximum annual bonus of 225% of Salary upon the attainment of the
applicable performance goals established by the Compensation Committee as the
maximum level;

 

  (iii) 18.75% of Salary upon the attainment of the applicable performance goals
established by the Compensation Committee as the threshold level;

 

  (iv) $0, if the attainment of the applicable performance goals is at a level
below that established by the Compensation Committee as the threshold level.

For years during the Employment Term after 2007, while the Compensation
Committee shall have the discretion to change the structure and payment terms of
the Executive’s awards under the Bonus Plan at threshold, target and maximum
levels of performance, the Executive’s annual bonus opportunity for each
calendar performance year, upon achieving target level performance for such
year, shall not be less than 75% of his Salary as in effect on July 1 of such
year (or such earlier date as may be required to assure that the amount payable
can qualify as other performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”)).

The amount of any bonus actually payable to the Executive under the Bonus Plan
with respect to any given year shall be determined by the Compensation Committee
based upon its assessment of the level at which the performance goals
established for that year have been attained, with such adjustments to actual
performance results as the

 

3



--------------------------------------------------------------------------------

Compensation Committee may deem appropriate to achieve the objectives of the
Bonus Plan. Upon attainment of performance goals in any year between the
threshold and the target levels, or between the target and the maximum levels,
established for such year by the Compensation Committee, the amount payable as
an annual bonus shall be determined using mathematical interpolation between the
percentages of Salary that would have been payable for such year at threshold
and target, or target and maximum, as applicable.

4.3 Long-Term Incentive Compensation. During the Employment Term, the Executive
shall be eligible to receive awards under the long-term incentive compensation
plans, programs or arrangements maintained by the Company at such level and
subject to such conditions as the Compensation Committee may determine from time
to time in a manner consistent with the Company’s generally applicable
compensation practices for its executive officers and giving due consideration
to the Executive’s position and contribution to the Company.

4.4 Commencement Options. The Company granted the Executive on the Commencement
Date options (the “Commencement Option”) to acquire 247,525 shares of Company
Stock. Except as expressly otherwise set forth in this amended and restated
Agreement, all of the original terms applicable to the Commencement Options
shall remain in full force and effect.

4.5 Commencement Stock Grant. The Company granted the Executive on the
Commencement Date 24,741 restricted stock units in relation to a corresponding
number of shares of Company Stock (the “Commencement Units”). Except as
expressly otherwise set forth in this amended and restated Agreement, all of the
original terms applicable to the Commencement Units shall remain in full force
and effect.

4.6 Other Benefits. During the Employment Term, the Executive (and his
dependents, if eligible thereunder) shall participate in all existing and future
employee benefit plans, programs and policies (other than severance plans)
generally available to executive officers of the Company, including, but not
limited to, the following:

(a) Life Insurance. Pursuant to the Executive’s participation in the Company’s
Senior Executive Enhanced Life Insurance Program (the “SEELIP”), the Company
shall pay all premiums for a life insurance policy on the life of the Executive.
The insurance policy shall be owned by the Executive and shall have a death
benefit equal to four (4) times the Salary. The Company shall

 

4



--------------------------------------------------------------------------------

fully gross up the Executive for any income tax attributable to the premiums
paid by the Company in accordance with the SEELIP (but the effective rate of tax
for this purpose shall not exceed 45%); such gross-up payment to be paid by the
Company to the Executive no later than March 15 of the calendar year immediately
following the calendar year in which any such SEELIP premium is paid by the
Company.

(b) Financial Planning. The Company shall reimburse the Executive in an amount
up to $5,000 for financial planning assistance and related services for each
calendar year during the Employment Term, upon presentation of documentation
reasonably acceptable to the Company, and, in each case, fully grossed-up for
taxes (but the effective rate of tax for this purpose shall not exceed 45%);
provided, however, that, in accordance with Treas. Reg. § 1.409A-3(i)(iv), the
amount reimbursable hereunder in respect of one calendar year shall not affect
the amount reimbursable in respect of any other calendar year. For purposes of
the preceding sentence, “related services” means investment planning, estate
planning, retirement planning, tax advice, tax return preparation, insurance
planning and financial counseling services.

(c) Leased Automobile, Club Membership. During the Employment Term, the Company
shall either (i) provide the Executive with (A) the use of a leased car with a
monthly leasing cost to the Company not to exceed $1,131 per month,
(B) reimbursement for other expenses associated with the use of such leased car,
in either case, in accordance with the Company’s automobile policy as from time
to time in effect, and (C) reimbursement (not grossed-up for taxes) in
accordance with Company policy as in effect from time to time for membership in
one (1) club, or (ii) provide a monthly cash allowance of $25,000 in lieu of
providing the benefits described in subclauses (A), (B) and (C) of subclause
(i) of this Section 4.6(c).

(d) Vacation. For each full calendar year during the Employment Term, the
Executive shall be entitled to four (4) weeks of paid vacation (or such greater
amount as shall be provided to executives in accordance with the vacation policy
of the Company as in effect from time to time during the Employment Term).

(e) Additional Conditions in Respect to Reimbursements. For the avoidance of
doubt, the Executive’s entitlement to be reimbursed for any expense as provided
in this Section 4.6 is subject to the Executive’s continued employment with the
Company on the date such expense is incurred. Unless such

 

5



--------------------------------------------------------------------------------

requirement shall be waived by the Company, with the consent of the Compensation
Committee, any and all documentation required for the reimbursement of any
expense incurred in accordance with this Section 4.6 must be provided to the
Company on or before February 15 of the calendar year following the year in
which such expenses were incurred, provided that, with respect to expenses
incurred after 2007, documentation of expenses incurred prior to September 30
shall be required to be submitted by December 31 of the calendar year in which
incurred. Any expense for which any required documentation is not timely
received (or waived) by the Company shall not be reimbursed hereunder. The
Company shall make all reimbursements of the Executive’s financial planning,
leased automobile and club membership expenses for which appropriate
documentation has been received (or waived) and all payments of any tax gross-up
in respect of any reimbursable financial planning expenses within 90 days of the
submission of the requisite documentation, but in all events on or before
March 15 of the year following the year in which the related expense was
incurred. The amount of expenses eligible for reimbursement, or in-kind benefits
provided, during the Executive’s taxable year pursuant to any provision above of
this Section 4.6 may not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, within the meaning
of Treasury Regulation 1.409A-3(i)(iv).

Notwithstanding anything else contained in this Agreement to the contrary, the
Company may, at any time or from time to time, amend or terminate any of its
employee benefit plans, programs or policies, in which event such amendments and
terminations may be applied to the Executive in the same manner as to other
Company executive officers, except that the Executive’s vacation benefit may not
be reduced below the level described in Section 4.6(d).

4.7 Reimbursement of Legal Fees. Upon presentation of documentation reasonably
acceptable to the Company, the Company shall reimburse the Executive for
reasonable legal fees and expenses incurred in connection with (i) any good
faith action brought by the Executive to enforce his rights under this Agreement
(or to respond to any action commenced by the Company) but only those fees and
expenses attributable to claims with respect to which there was a substantial
likelihood that the Executive would prevail on the merits, and (ii) the
negotiation and documentation of this Agreement and any other agreement
referenced herein. Unless such requirement shall be waived by the Company, with
the consent of the Compensation Committee, any and all documentation required
for the reimbursement in accordance with this Section 4.7 of any legal fees
incurred must be provided to the Company on or before March 15 of the calendar
year following the year in which such expenses were incurred. Any expense for
which any required documentation is not timely received (or waived) by the
Company shall not be reimbursed hereunder. The Company shall make all required

 

6



--------------------------------------------------------------------------------

reimbursements of the Executive’s legal fees under this Section 4.7 for which
appropriate documentation has been received (or waived) within 90 days of
receipt of the required documentation, but in no event later than the end of the
calendar year following the year in which such expenses were incurred. No
expenses incurred more than ten (10) years after the date of the Executive’s
termination of employment with the Company shall be subject to reimbursement
under this Section 4.7. The amount of any expenses for legal fees incurred by
the Executive in any given calendar year shall not affect the Executive’s right
to be reimbursed for any expenses for legal fees incurred by the Executive in
any other calendar year. In no event may the Executive’s right to have his legal
fees reimbursed pursuant to this Section 4.7 be exchanged for any other benefit.

4.8 Expenses. The Company shall reimburse the Executive for all reasonable
expenses incurred by the Executive in connection with the performance of his
duties, services and responsibilities under this Agreement in accordance with
the Company’s expense reimbursement policy then in effect.

4.9 Stock Ownership Guidelines. The Executive understands that compliance by the
Company’s executive officers with the stock ownership guidelines it has
established is of significant importance to the Company and the Executive agrees
to comply with such guidelines as in effect from time to time, within the time
frame established thereunder. The Executive further understands and acknowledges
that the Commencement Options and Commencement Units, the commitment to make
2007 long-term incentive grants and the continued opportunity for the Executive
to receive further long-term incentive grants are made or provided by the
Company in reliance on the Executive’s commitment to comply with such share
ownership guidelines.

4.10 Recovery of Amounts Related to Restatement The Executive agrees and
acknowledges that, notwithstanding anything else contained in this Agreement or
in any compensatory plan, agreement, program, policy or arrangement, the
Executive shall be responsible for reimbursing the Company for some or all of
any amounts paid or received (or to be paid or received) in respect of any
annual incentive compensation or any long-term incentive compensation awarded to
the Executive after the Commencement Date, whether awarded before or after
termination of employment, if (I) payment of such compensation was contingent,
in whole or in part, upon the achievement of one or more specified financial
targets, and (ii) the Company implements a Mandatory Restatement (as hereinafter
defined). For the avoidance of doubt, this Section 4.10 shall not relate to the
gain recognized on any stock option, the compensation received in respect of any
restricted stock or restricted stock unit grant, or any other variety of
equity-based compensation, whether made on, before or after the Commencement
Date, that has a vesting schedule based on the passage of time and the continued
performance of services, and not on the achievement of any performance
objectives. Similarly, this

 

7



--------------------------------------------------------------------------------

Section 4.10 shall not apply to any award that has or had alternative vesting
criteria unrelated to the performance objective affected by the Mandatory
Restatement (an “Alternative Vesting Award”) that have otherwise been satisfied
at the time of the Mandatory Restatement.

The amount which the Executive shall be obligated to reimburse the Company shall
be the amount, if any, by which the compensation paid or received (or to be paid
or received) exceeds the amount that would have been paid or received based on
the financial results reported in the restated financial statements, in each
case as determined in good faith by the Compensation Committee, as constituted
at the time of the relevant action; provided, however, that (i) no repayment
will be payable in respect of an Alternative Vesting Award where the alternative
vesting criteria have not yet been, but can still be, satisfied and the
Compensation Committee has determined in good faith that the likelihood that
such criteria will be satisfied is not immaterial; provided that the amount that
would otherwise have been repaid to the Company in respect of any portion of
such Alternative Vesting Award that does not become vested based on such
alternative vesting criteria shall be due and payable promptly after the
opportunity to satisfy the alternative vesting criteria has expired; (ii) the
amount that the Executive shall be required to reimburse the Company from
previously received compensation shall be reduced by the Net Tax Cost (as
hereinafter defined) to the Executive of such compensation and (iii) to the
extent that the price of the Company’s common stock is or was a component of the
performance objectives upon which the compensation was payable, the value of the
stock taken into account for purposes of re-determining the level of achievement
based on the restated financial results will be determined by reducing the
reported stock prices during each accounting year affected by the Mandatory
Restatement by an amount per share equal to the product of (A) the average
weekly earnings per share multiples at which the Company’s common stock traded
for the 52 week period for such accounting year multiplied by (B) the amount by
which earnings per share for such accounting year was reduced as a result of the
Mandatory Restatement. If the Executive concludes that the amount to be repaid
to the Company in accordance with subclause (iii) of the immediately preceding
sentence is excessive and inequitable, he may petition the Compensation
Committee to review that determination. If the Compensation Committee agrees
with the Executive’s conclusion, it shall, in its sole discretion, specify an
amount to be repaid to the Company that it concludes is equitable and
appropriate under the circumstances. If the Compensation Committee does not
agree that the formula produces a result that is excessive and inequitable, no
adjustment shall be made in the amount to be repaid to the Company. The
determinations, conclusions and other actions of the Compensation Committee in
accordance with the two immediately preceding sentences shall be final, binding
and conclusive on the Company and the Executive, and all persons claiming an
interest through either such party.

A “Mandatory Restatement” shall mean a restatement of the Company’s financial
statements for 2006 or any year thereafter which, in the good faith opinion of
the

 

8



--------------------------------------------------------------------------------

Company’s Independent Registered Public Accounting Firm, is required to be
implemented pursuant to generally accepted accounting principles, but excluding
any restatement which is required with respect to a particular year as a
consequence of a change in generally accepted accounting rules effective after
the publication of the financial statements for such year. Notwithstanding the
immediately preceding sentence, a Mandatory Restatement shall not include any
restatement that (i) occurs more than three years following the date that the
Employment Term ends pursuant to Section 5 hereof or (ii) in the good faith
judgment of the Audit Committee of the Board (the “Audit Committee”), (A) is
required due to a change in the manner in which the Company’s auditors interpret
the application of generally accepted accounting principles (as opposed to a
change in a prior accounting conclusion due to a change in the facts upon which
such conclusion was based), or (B) is otherwise required due to events, facts or
changes in law or practice that the Audit Committee concludes were beyond the
control and responsibility of the Executive and that occurred regardless of the
Executive’s diligent and thorough performance of his duties and
responsibilities. In addition, in determining the amounts, if any, that the
Executive shall be required to reimburse the Company pursuant to this
Section 4.10 (or that would be payable to the Executive in respect of any then
in progress awards), all effects, whether positive or negative, of any change in
the manner of reporting any transaction or class of transactions that the Audit
Committee shall specifically agree to exclude for this purpose shall be
disregarded.

“Net Tax Cost” shall mean the net amount of any federal, foreign, state or local
income and employment taxes paid by the Executive in respect of the compensation
received that is subject to reimbursement, after taking into account any and all
available deductions, credits or other offsets allowable to the Executive
(including, without limitation, any deduction permitted under the claim of right
doctrine), and regardless of whether the Executive would be required to amend
any prior income or other tax returns. The Executive agrees that, to the extent
permitted under applicable law, the Company may seek reimbursement of such
amounts from the Executive and may recapture such amounts by retaining the
compensation or other amounts that would otherwise be due or payable to the
Executive.

5. Termination. The Executive’s employment with the Company and the Employment
Term shall terminate upon the expiration of the Employment Term, as specified in
Section 1 hereof, or upon the earlier occurrence of any of the following events
of termination:

(a) By the Company (other than for Cause), immediately upon delivery of written
notice to the Executive.

 

9



--------------------------------------------------------------------------------

(b) By the Company for Cause upon thirty (30) days prior written notice (the
“Cause Notice”) to the Executive. The Company may not terminate the Executive’s
employment for Cause unless such written notice is delivered to the Executive
within ninety (90) days of the Board having actual knowledge of the action or
omission constituting Cause (it being understood that knowledge by the Executive
or any officer who reports to the Executive shall not constitute knowledge by
the Board). Notwithstanding the foregoing, following receipt of such notice the
Company may place the Executive on an administrative leave pending completion of
the process established under this Section 5(b). During the term of such leave,
the Executive shall be entitled to receive all compensation and benefits due
under this Agreement pending completion of the process described herein, and the
consequences of placing the Executive on such leave shall not constitute a
breach of this Agreement or Good Reason for the Executive to terminate his
employment hereunder. “Cause” shall mean (i) the willful and continued failure
by the Executive to substantially perform the Executive’s duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise, (iii) the Executive’s conviction for the commission of (A) a felony
or (B) any other crime involving moral turpitude, (iv) a willful and material
breach by the Executive of any provision of this Agreement which is not cured
within twenty (20) days of receipt of written notice thereof from the Board
which specifies the nature of such breach, (v) a violation by the Executive of
any policy of the Company that is generally applicable to all employees or all
officers of the Company including, but not limited to, policies concerning
insider trading or sexual harassment, or the Company’s code of conduct, that the
Executive knows or reasonably should know could reasonably be expected to result
in a material adverse effect on the Company or material damage to its business
reputation; and (vi) the Executive’s failure to cooperate, if requested by the
Board, with any investigation or inquiry into his or the Company’s business
practices, whether internal or external, including, but not limited to, the
Executive’s refusal, after a written request by the Company’s internal or
external legal counsel, to be deposed or to provide testimony at any trial or
inquiry, which is not cured within twenty (20) days of written notice from the
Board which specifies such failure. For purposes of clauses (i), (ii) and
(iv) of this definition, no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company. The Executive shall
have the right to appear before the Board, with his counsel present

 

10



--------------------------------------------------------------------------------

if he so elects, prior to any final determination by the Board to terminate his
employment for Cause. The Executive may request a meeting with the Board by
submitting a written request to the Board within ten (10) days of receipt of the
Cause Notice. Such meeting with the Board shall be fixed and shall occur on a
date selected by the Board (such date being not less than five (5) nor more than
twenty (20) days after the Board receives the Executive’s written request). Such
meeting shall take place at the executive offices of the Company and the
Executive shall have the right to address the Board for such period of time as
established by the Board, but in no event less than thirty (30) minutes. For all
purposes of this Agreement, if the Executive’s employment is terminated for
Cause, the effective date of such termination shall be the date of delivery of
the Cause Notice.

(c) By the Executive for Good Reason upon thirty (30) days prior written notice
to the Board. The Executive may not terminate his employment for Good Reason by
reason of any event or action unless such written notice is delivered within
ninety (90) days of the Executive having actual knowledge of such event or
action. “Good Reason” shall mean the occurrence of any of the following, unless
specifically approved by the Executive in writing prior to the event or action:
(i) a materially adverse change in the Executive’s title, position, duties,
responsibilities or reporting relationships, (ii) a reduction in the Salary or
failure to pay compensation or benefits, (iii) a change in location of the
Company’s executive offices to a location which is more than fifty (50) miles
away from both the location of the Company’s current executive offices and the
Executive’s residence, (iv) the assignment to the Executive of duties materially
inconsistent with the Executive’s status as Chief Executive Officer of the
Company, (v) if the Company purports to terminate the Executive under Section
5(b) hereof, the Company’s failure to provide the Executive (A) thirty (30) days
prior written notice of its intention to terminate his employment for Cause in
accordance with Section 5(b) hereof or (B) the opportunity to appear before the
Board in accordance with Section 5(b) hereof, (vi) the Company notifies the
Executive of its intention not to extend the Employment Term pursuant to
Section 1 hereof, (vii) at any time during the Employment Term, the Company does
not nominate the Executive for re-election to the Board or fails to use its
reasonable best efforts to cause the Executive to be re-elected to the Board, in
either case, in accordance with Section 2 hereof, and/or (viii) any other
material breach of this Agreement by the Company. The Company shall be afforded
twenty (20) days following receipt of written notice from the Executive of his
intention to terminate his employment for Good Reason in which to cure any of
the foregoing actions or events.

 

11



--------------------------------------------------------------------------------

(d) By reason of the Disability of the Executive. The Executive shall be
considered to be disabled (i) after he has been unable fully to perform the
substantial portion of his duties hereunder, with reasonable accommodation as
required by law, by reason of physical or mental illness for 180 days during any
360 day period or (ii) if in the written medical opinion of a medical doctor
mutually acceptable to the Executive and the Company, the Executive has a
condition that makes it reasonably likely that the Executive will be unable to
perform the substantial portion of his duties hereunder for a period of at least
180 days (either such circumstance shall hereafter be called a “Disability”). In
the event that the Executive and the Company cannot agree upon a medical doctor
to provide an opinion of the kind contemplated in the immediately preceding
sentence, each shall appoint a medical doctor of its or his choice and those two
medical doctors shall then appoint a third medical doctor to make the
determination.

(e) By reason of the death of the Executive (“Death”).

In the event of termination of the Employment Term, for whatever reason other
than Death, (i) the Executive shall cooperate with the Company and be reasonably
available to the Company with respect to continuing and/or future matters
arising out of the Executive’s employment or any other relationship with the
Company (but not to unreasonably interfere with any employment or other business
services or activities then being conducted by the Executive), whether such
matters are business-related, legal or otherwise and (ii) the Executive shall
resign immediately from his membership on the Board and each Subsidiary Board.

6. Termination Payments. The following termination payments and benefits shall
be provided to the Executive in lieu of any benefits provided in the Company’s
Executive Separation Pay Plan and such payments and benefits shall be paid or
provided in accordance with the terms of the applicable Company plan, program or
policy. Subject to Sections 9 and 14 hereof, the following payments upon
termination shall constitute the exclusive payments and benefits due the
Executive upon termination of Executive’s employment, but shall have no effect
on (i) any benefits which may be due the Executive under any plan, program or
policy of the Company which provides benefits after termination of employment,
other than any severance pay or salary continuation plan, which shall be
inapplicable (the “Accrued Benefits”), and/or (ii) the Executive’s entitlement
to reimbursements under Section 4.7 and 4.8 hereof.

6.1 Termination for Cause or other than Good Reason. Upon termination of the
Executive’s employment and the Employment Term by the Company

 

12



--------------------------------------------------------------------------------

for Cause or by the Executive other than for Good Reason, the Company shall pay
the Executive the Salary earned and unpaid as of the date of termination and
provide the Executive the Accrued Benefits.

6.2 Termination without Cause or for Good Reason. If the Executive’s employment
and the Employment Term are terminated by the Company without Cause (except by
reason of the Executive’s Death or Disability) or by the Executive for Good
Reason, the Company shall

 

  (i) pay the Executive the Salary earned and unpaid as of the date of
termination and provide the Executive the Accrued Benefits,

 

  (ii) if at the Executive’s date of termination, the annual bonuses, if any,
payable for services rendered in the Company’s last completed fiscal year have
not yet been paid, pay the Executive the annual bonus amount that would be
payable to him for such prior fiscal year, on the same terms and conditions
(including, without limitation, the satisfaction of any applicable performance
objectives, but excluding any requirement of continued employment) as would have
applied had he continued in the Company’s employment until the date of payment;

 

  (iii) pay the Executive a bonus amount for the calendar year in which his
termination of employment occurs equal to the annual bonus that would have been
payable to him for such year had his employment continued, but pro-rated to
reflect Executive’s actual period of employment during such calendar year. The
amount of such bonus shall be determined on the same terms and conditions
(including, without limitation, the satisfaction of any applicable performance
objectives, but excluding any requirement of continued employment) as would have
applied had he continued in the Company’s employment until the date of payment.
Executive agrees and acknowledges that, in determining the amount of such bonus,
the Compensation Committee shall have all of the rights afforded to it pursuant
to the applicable bonus plan (including the right to exercise negative
discretion in determining such amount) and may treat Executive less favorably
than the Company’s other executive officers participating in such plan;

 

  (iv) pay the Executive an aggregate amount equal to two times his Salary at
the date of termination;

 

  (v) pay the Executive in December of each of the first and second calendar
years beginning after the date of his termination of employment, an amount equal
to his target bonus amount in effect for the year of termination,

 

13



--------------------------------------------------------------------------------

  (vi) during the Severance Period (as defined below), continue to provide the
Executive coverage under those Company-sponsored welfare benefit plans (other
than severance plans) in which he participated immediately prior to such
termination, but only to the extent such continued coverage can be provided
pursuant to the terms and conditions of any such plan and without adverse tax
consequences to the Executive, the Company or any other participant in such
plans and subject to the Executive’s continued payment of any premiums or other
amounts for such benefits that he was paying for participation in any such plan
immediately prior to such termination,

 

  (vii) provide that any outstanding option to purchase Company Stock held by
the Executive as of the date of termination and granted to him on or after the
Commencement Date (including, but not limited to, the Commencement Option) shall
continue to vest in accordance with its regular vesting schedule through the
expiration of the Severance Period and shall remain exercisable for one year
following the expiration of the Severance Period (or, if less, for the remaining
term of such option), after which all such outstanding options shall expire and

 

  (viii) provide that any unvested restricted stock unit or performance share or
performance unit award (including, but not limited to, the Commencement Units)
outstanding at the date of Executive’s termination and granted on or after the
Commencement Date, shall vest as of the date of such termination, to the extent
such awards would have become vested in accordance with their regular vesting
schedule had the Executive’s employment continued through the expiration of the
Severance Period, and, in the case of any performance shares or performance
units that are not Post January 1, 2009 Awards (as defined below), assuming that
the applicable performance goal had been achieved at target; provided, however,
that, an unvested Post January 1, 2009 Award shall only vest in accordance with
the foregoing provisions of this sentence if and when such award would otherwise
have vested in accordance with the performance goals applicable thereto. For
purposes of clause (viii) of the preceding sentence, a “Post January 1, 2009
Award” shall mean an award intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code with a
performance period beginning after January 1, 2009.

For purposes of this Section 6.2, the “Severance Period” shall mean the period
commencing on the date of termination and ending on the day before the second

 

14



--------------------------------------------------------------------------------

anniversary of such termination date. Except as otherwise expressly provided in
subclause (v) above, in the immediately following sentence with respect to any
award referenced in subclause (vii) or (viii) or in Section 6.5, all payments to
be made or benefits provided under this Section 6.2 shall be made and benefits
provided when such payments or other benefits would have been made or provided
if the Executive’s employment had not terminated (e.g., so that the Executive
shall be paid the amounts payable in respect of Salary in equal installments on
the first working day of each month following the date of the Executive’s
termination of employment and the annual bonus amount related to the year in
which the Executive’s employment terminates shall be paid at the same time as
annual bonuses are payable to other executives of the Company (and in no event
later than March 15 of the year following the year of the Executive’s
termination)); provided, however, that any payment due under clause (iv) of the
immediately preceding paragraph of this Section 6.2 during the six month period
following the date of termination shall be paid on the date which is six months
and one day following the date of termination. With respect to any award
referenced in subclause (vii) or (viii) of the preceding paragraph, the timing
of payment in respect of such awards shall be determined in accordance with the
terms of the applicable award agreements. Each monthly payment to made under
this Section 6.2 corresponding to the Executive’s Salary, each payment in
respect of the Executive’s annual bonus and each other payment or provision of
taxable benefits pursuant to Section 6.2(iii) hereof (including, without
limitation, SEELIP premium payments and any related income tax gross-ups) shall
be treated as a right to a series of separate payments in accordance with the
provisions of Treas. Reg. §§1.409A-2(b)(2)(iii) and (iv). Notwithstanding
anything else contained in this Section 6.2 or elsewhere in this Agreement to
the contrary, the term “termination of employment” or any similar phrase or
terms shall be interpreted to mean a “separation from service with the employer”
within the meaning of Treas. Reg. Section 1.409A-1(h)(1), where the “employer”
means the Company and all corporations and trades or businesses with which the
Company would be considered a single employer under Section 414(b) or
Section 414(c) of the Code (as determined in accordance with the first sentence
of Treasury Regulation Section 1.409A-1(h)(3)).

6.3 Termination upon Death or Disability. If the Executive’s employment and the
Employment Term are terminated by reason of the Executive’s Death or Disability,
the Company shall (i) pay the Executive the Salary earned and unpaid as of the
date of termination and provide the Executive the Accrued Benefits and
(ii) provide the Executive or his beneficiary, as applicable, the compensation
and benefits made available generally to executive officers of the Company in
the event of death or disability under the terms and conditions of the Company’s
applicable plans, policies, programs or arrangements applicable to executive
officers.

6.4 Change of Control. Upon the occurrence of a Change of Control (as defined
below), all outstanding stock options, and upon the occurrence of a “Change

 

15



--------------------------------------------------------------------------------

in Control Event” with respect to Executive within the meaning set forth in
Treasury Reg. §1.409A-3(i)(5) on or after the date on which a Change of Control
(as defined below) occurs, all outstanding restricted stock unit and performance
share or performance unit awards then held by the Executive that were granted on
or after the Commencement Date (including, but not limited to, the Commencement
Options and the Commencement Units) that are not then vested shall immediately
become vested and, in the case of performance share or performance units,
assuming that the applicable performance objectives were achieved at the target
level of performance. The Executive’s rights and entitlements upon a Change of
Control shall be governed exclusively pursuant to the terms of this Agreement
(and any prior agreements concerning his rights under a Change of Control, or
any similar event, shall be of no further force and effect). Without limiting
the generality of the foregoing, the Executive’s rights and entitlements with
respect to any equity-based grants awarded prior to the Commencement Date shall
be determined in accordance with the terms of the plan under which such award
was granted and, if applicable, the agreements between the Executive and the
Company governing the terms and conditions of such award. In the event that,
within two years following a Change of Control that also is a “Change in Control
Event” with respect to the Executive within the meaning set forth in Treasury
Reg. §1.409A-3(i)(5), the Executive is terminated by the Company (or its
successor) without Cause, or terminates his employment for Good Reason, the
Executive shall receive the severance benefits and other termination benefits
described in Section 6.2, but modified or supplemented as follows:

 

  (i) the amounts payable in lieu of Salary and annual bonus under subclause
(iv) and (v) of Section 6.2 shall be paid in a single lump sum payment on the
first day of the seventh month following the Executive’s termination;

 

  (ii) the amount payable in respect of annual bonus under such subclause (v) of
Section 6.2 shall be equal to the greater of (A) the annual bonus that would
have been payable to him for the year of termination at the target level of
performance, and (B) the average of the last three bonuses paid to the Executive
by the Company (such greater amount hereafter called the “Applicable Bonus
Amount”), and shall be paid on the first day of the seventh month following the
Executive’s termination; and

 

  (iii) the Executive shall also be paid an amount equal to the product of
(A) the Applicable Bonus Amount, and (B) a fraction, the numerator of which is
the number of days during such year elapsed prior to and including the
Executive’s date of termination and the denominator of which is 365, such
payment to be made to the Executive within 10 days following the Executive’s
termination.

 

16



--------------------------------------------------------------------------------

For the avoidance of doubt, no severance benefits shall be payable to the
Executive under this Section 6.4 to the extent that, following a Change of
Control, his employment is terminated by reason of his death or his Disability.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if any event set forth in any one of the following paragraphs shall
have occurred: (i)”any person” (as defined herein) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 as promulgated under the Securities
Exchange Act of 1934, as amended (a “Beneficial Owner”), directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities, but excluding any person who becomes such
a Beneficial Owner in connection with a transaction described in clause (a) of
paragraph (iii) below; (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the Commencement Date, constitute the Board and any new director (other than
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds
( 2/3) of the directors then still in office who either were directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or (iii) there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (a) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 60% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such person any securities acquired directly
from the Company or its affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding securities; or (iv) the
shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or (v) there is consummated an

 

17



--------------------------------------------------------------------------------

agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale. For purposes hereof,
“person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified amended from time to time and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) any member
of the Barnes family (by blood or marriage) or any entity for the benefit of, or
controlled by, a member of the Barnes family (by blood or marriage), (ii) the
Company or any of its subsidiaries, (iii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (v) a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company. Notwithstanding the foregoing, no
payment or other distribution shall be made upon a Change in Control with
respect to any payment or benefit provided hereunder which constitutes “deferred
compensation” for purposes of Section 409A of the Code and which is not
otherwise grandfathered or exempt from the imposition of penalty tax thereunder,
unless the event that constitutes a Change in Control also is a “Change in
Control Event” with respect to Executive within the meaning set forth in
Treasury Reg. §1.409A-3(i)(5).

6.5 Compliance with Section 409A. Notwithstanding anything contained in this
Agreement, any payment to be made to the Executive in accordance with this
Section 6 may be delayed or deferred by the Company in order to comply with all
applicable laws, regulations and rules (including, without limitation, rules of
any stock exchange on which the Company’s shares are listed), so long as such
action would not subject such payment to an additional tax pursuant to the
provisions of Section 409A of the Code and such delay or deferral is
administered in accordance with Treas. Reg. § 1.409A-2(b)(7)(ii). Without
limiting the generality of the foregoing sentence, any payments due under this
Section 6 within six months following the date of the Executive’s termination of
employment that are treated as deferred compensation subject to Section 409A of
the Code or any successor or similar tax law or regulation, shall, if and solely
to the extent necessary to cause the Executive not to be subject to the
additional tax thereunder, be made six months and one day following such
termination (or, if earlier, within ten (10) business days following the date of
the Executive’s death). If (i) any payment or provision of taxable benefits
pursuant to Section 6.2(vi) hereof is delayed for six months following
Executive’s separation from service in order to avoid the penalty tax under
Section 409A of the Code as provided in the immediately preceding sentence and
(ii) the Executive pays to an insurance carrier or, if applicable, to the
Company, the applicable premiums that the Company would otherwise have paid
during that six month period, Executive shall be reimbursed by the Company for
any such

 

18



--------------------------------------------------------------------------------

premium payments that he has made during such six-month period, such
reimbursement to be made on the date which is six months and one day following
the Executive’s separation from service with the Company. The amount of premiums
eligible for reimbursement during a taxable year of the Executive may not affect
the premiums eligible for reimbursement in any other taxable year. Any amount or
benefit deferred shall bear interest for the period of the deferral at the
applicable federal rate determined in accordance with Section 1274 of the Code,
and such interest shall be paid with and as part of the deferred payment on the
six month and one day anniversary of the date of the Executive’s termination of
employment. For the avoidance of doubt, this Section 6.5 shall not apply to any
amounts which were earned and vested as of December 31, 2004 and not treated as
subject to Section 409A of the Code by reason of the grandfathering provisions
thereof and Treas. Reg. §1-409A-6 promulgated thereunder. Nothing in this
Section 6.5 or in any other provision of this Agreement is intended to amend,
revoke or limit in any way (a) the written consents the Executive gave in 2006,
2007 and 2008 to certain Code Section 409A-related amendments of his
“Non-Grandfathered Compensation Arrangements” as defined in the award agreements
issued to the Executive in those years under the Company’s Stock and Incentive
Award Plan, or (b) the Executive’s agreement to the provisions of such award
agreements relating to the use of an alternative method for identifying the
“specified employees” who are subject to the six month delay required by
Section 409A(a)(2)(B)(i) of the Code and to the use of a December 31 “specified
employee identification date” and January 1 “specified employee effective date”
for identifying the “specified employees” who are subject to that six month
delay. Any payments that may be made and benefits that may be provided pursuant
to this Agreement are intended to qualify for an exclusion from Section 409A of
the Code (including without limitation the exclusion for certain welfare
benefits under Treasury Regulation section 1.409A-1(a)(5), the exclusion for
short-term deferrals under Treasury Regulation section 1.409A-1(b)(4), and the
exclusions for separation pay plans under Treasury Regulation section
1.409A-1(b)(9)), and/or are intended to meet the requirements of
Section 409A(a)(2), (3) and (4) of the Code, so that none of the payments that
may be made and benefits that may be provided pursuant to this Agreement will be
includible in the Executive’s federal gross income pursuant to
Section 409A(a)(1)(A) of the Code. This Agreement shall be administered,
interpreted and construed to carry out such intentions, and any provision of
this Agreement that cannot be so administered, interpreted and construed shall
to that extent be disregarded. However, any provision of this Agreement to the
contrary notwithstanding, the Company does not represent, warrant or guarantee
that the payments and benefits that may be paid or provided pursuant to this
Agreement will not be includible in the Executive’s federal gross income
pursuant to Section 409A(a)(1)(A) of the Code, nor does the Company make any
other representation, warranty or guaranty to the Executive as to the tax
consequences of this Agreement.

 

19



--------------------------------------------------------------------------------

6.6 No Mitigation or Offset. Upon termination of the Executive’s employment
hereunder, he shall have no mitigation obligation hereunder; it being expressly
agreed that if the Executive receives any income, payment or other benefit from
a third party after any such termination, such income, payment or benefit shall
not be set off against any payments or benefits to be made or provided to the
Executive by the Company pursuant to this Section 6.

6.7 No Impact on Prior Grants. Nothing in this Section 6 shall be construed to
accelerate the vesting of, extend the term of or otherwise modify any option or
other equity-based or long-term incentive award granted to the Executive prior
to the Commencement Date. The terms and conditions of any such awards shall be
governed by the terms of the agreements pertaining thereto and the underlying
plan documents.

7. Excise Tax Limitation.

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or distribution of any type to or for the benefit of the
Executive by the Company, any affiliate of the Company, any person who acquires
ownership or effective control of the Company or ownership of a substantial
portion of the Company’s assets (within the meaning of Section 280G of the Code,
and the regulations thereunder), or any affiliate of such person, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Total Payments”) is or will be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account Executive’s applicable
federal, state and local income taxes and the Excise Tax), than if the Executive
received the entire amount of such Total Payments. The Company shall reduce or
eliminate the Total Payments by first reducing or eliminating compensation or
benefits that are treated as being entirely subject to the Excise Tax, starting
with the portion thereof which is to be paid the farthest in time from the
Determination (as hereinafter defined) and otherwise prioritizing the reduction
or elimination of compensation or benefits based upon which elements of such
compensation or benefits confer the least after-tax benefit on the Executive or
his dependents (as applicable), taking into account the provisions of Treas.
Reg. §1.280G-1. The Company shall make such determination after consultation
with the Executive (or his financial and tax advisors if he so elects);
provided, however, that the Company’s determination shall be final and binding.

 

20



--------------------------------------------------------------------------------

(b) The determination of whether the Total Payments shall be reduced as provided
in Section 7(a) and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by the Company from among the four
(4) largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Company and the
Executive within ten (10) days of the Termination Date. Absent manifest error,
such Determination shall be binding, final and conclusive upon the Company and
the Executive.

8. Executive Covenants.

(a) Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and receive information relating to the business affairs of the
Company, including but not limited to technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Executive
agrees that during the Employment Term and thereafter, the Executive shall keep
such information confidential and not disclose such information, either directly
or indirectly, to any third person or entity without the prior written consent
of the Company (unless such information is otherwise in the public domain
through no fault of the Executive); provided, however, that nothing in this
Section 8(a) shall prevent the Executive, with or without the Company’s consent,
from (i) providing truthful testimony or otherwise cooperating in good faith
with any investigation related to the business activities and practices of the
Company and its officers and agents being conducted by a duly authorized agency
of the federal or any state or local government or any duly appointed agent of
the Board or any committee thereof or (ii) disclosing documents or information
(A) in the performance of his duties hereunder to persons having commercial
relationships or dealings with the Company, so long as such disclosure is made
by the Executive (or at his direction) in the good faith belief that it is in
the best interests of the Company and such disclosure is not contrary to any
direction of the Board or any committee thereof or internal or external legal
counsel to the Company and (B) in connection with any judicial or administrative
investigation, inquiry or proceeding, provided that the Executive is compelled
to do so by court order or subpoena and notifies the Company as soon as
practicable after the receipt of such court order or subpoena (it being
understood and agreed that no such order or subpoena shall be required in
connection with an inquiry or proceeding that is described in subclause
(i) above). This confidentiality covenant

 

21



--------------------------------------------------------------------------------

has no temporal, geographical or territorial restriction. Upon termination of
the Employment Term, the Executive shall promptly supply to the Company all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data or any other tangible product or document in the actual or
constructive possession of the Executive at the end of the Employment Term.

(b) Non-competition. By and in consideration of the Company’s entering into this
Agreement and the Salary, other compensation and benefits to be provided by the
Company hereunder (including, but not limited to, the Commencement Option and
the Commencement Units), and further in consideration of the Executive’s
exposure to the proprietary information of the Company, the Executive agrees
that the Executive shall not, during the Employment Term and for a period of two
(2) years thereafter (the “Restriction Period”), directly or indirectly, own,
manage, operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner, including
but not limited to, holding the position of shareholder, director, officer,
consultant, independent contractor, employee, partner, or investor, with any
Competing Enterprise. For purposes of this paragraph, the term “Competing
Enterprise” shall mean any person, corporation, partnership or other entity
engaged in a business which is in direct competition with any material or
significant business of the Company or any of its affiliates at the relevant
time (or, during the Restriction Period, at the date of termination of
employment); provided that, the direct or indirect parent of any entity that is
in direct competition with the Company shall be considered to be in direct
competition with the Company, but that nothing herein shall preclude the
Executive from providing services to an entity affiliated with, but not directly
or indirectly controlling or controlled by an entity that is in direct
competition with the Company so long as the Executive does not, directly or
indirectly, provide any services, advice or other assistance to such competing
entity. For the avoidance of doubt, the Company and the Executive agree that as
of the Commencement Date, the material or significant businesses of the Company
are:

 

  (1) Barnes Distribution, an international, full-service distributor of C class
maintenance, repair, operating and production supplies;

 

  (2) Associated Spring, an international manufacturer of precision mechanical
and nitrogen gas products, fine blanking products and a global supplier of
retaining rings, reed valves, shock discs and injection-molded plastic
components and assemblies; and

 

22



--------------------------------------------------------------------------------

  (3) Barnes Aerospace, an international manufacturer and repairer of highly
engineered original equipment structural aircraft engine and industrial gas
turbines components.

Following termination of the Employment Term, upon request, the Executive shall
notify the Company of the Executive’s then current employment status.
Notwithstanding the foregoing, this Section 8(b) shall not preclude the
Executive from owning, solely as a passive investor, up to 2% of any class of
equity securities of any Competing Entity which is publicly traded on an
established securities market.

(c) Non-solicitation of Customers. The Executive agrees that during the
Restriction Period, he shall not intentionally or knowingly, directly or
indirectly, (i) interfere with the Company’s or any of its affiliates’
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any individual, person, firm, corporation or other business entity
who at any time during the Employment Term was a customer of the Company or any
of its affiliates or otherwise had a material business relationship with the
Company or any of its affiliates, or (ii) discourage, or attempt to discourage,
any individual, person, firm, corporation or business entity from doing business
with the Company or any of its affiliates.

(d) Non-solicitation of Employees. The Executive agrees that during the period
commencing on the date his employment terminates for whatever reason other than
Death, and ending on the third anniversary thereof, he shall not intentionally
or knowingly, directly or indirectly, (i) interfere with the Company’s or any of
its affiliates’ relationships with, or endeavor to entice away from the Company
or any of its affiliates, (ii) solicit for employment, or (iii) hire any person
who is an employee (or, within the immediately preceding 90 days, was an
employee) of the Company or any of its affiliates and who was an employee of the
Company or any of its affiliates at the date of the Executive’s termination of
employment (or during the 90-day period immediately prior thereto).

(e) Non-disparagement. The Executive agrees that the Executive shall not
disparage the Company or its affiliates, or its or their current or former
officers, directors, and key employees in any way; further, the Executive shall
not make or solicit any comments, statements, or the like to the media or to
others that would be considered derogatory or detrimental to the good name or
business reputation of any of the aforementioned entities or individuals;
provided, that this Section 8(e) shall not prohibit statements which the
Executive

 

23



--------------------------------------------------------------------------------

is required to make under oath or which are otherwise required by law, provided
that such statements are truthful and made in a professional manner. The Company
agrees that neither it, nor any of its authorized representatives, shall
disparage the Executive in any way, and that neither the Company nor any of its
authorized representatives shall make or solicit any comments, statements, or
the like to the media or to others that would be considered derogatory or
detrimental to the good name or business reputation of the Executive; provided,
that this Section 8(e) does not prohibit statements which (i) the Company or any
of its officers, directors, employees, affiliates or advisors are required to
make under oath or are otherwise required by law, (ii) are required to comply
with the rules of the New York Stock Exchange or any other similar exchange or
automated trading system on which any of the Company’s securities are listed, or
(iii) are, in the opinion of counsel for the Company, necessary to comply with
the Company’s disclosure obligations to its stockholders, provided that in any
case such statements are truthful and made in a professional manner; and,
provided further, that the limitations applicable to the Company under this
Section 8(e) shall not apply in the event the Executive has been terminated for
Cause or circumstances existed such that the Company could have terminated the
Executive for Cause

(f) Remedies. The Executive agrees that (i) any breach of the terms of this
Section 8 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; (ii) in the event of said
breach or any threat of breach, the Company shall be entitled to an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach by the Executive and/or any and all persons and/or
entities acting for and/ or with the Executive, without having to prove damages,
and to all costs and expenses, including reasonable attorneys’ fees and costs,
in addition to any other remedies to which the Company may be entitled at law or
in equity and (iii) notwithstanding any other terms in this Agreement or
applicable stock plans, in the event of said breach, all (A) vested and unvested
stock options, and (B) restricted shares or restricted stock units which have
not yet been earned, in each case were granted to the Executive after the
Commencement Date, shall immediately expire and shall no longer be exercisable
after such breach. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Executive.
The Executive and the Company further agree that the provisions of this
Section 8 are reasonable and the Company would not have entered into this
Agreement but for their inclusion herein. Should a court or arbitrator determine
that any provision of the covenant not to compete is unreasonable, either in
period of time, geographical area, or otherwise, the parties hereto agree that
the covenant should be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable.

 

24



--------------------------------------------------------------------------------

(g) Survival; Breach Not a Defense. The provisions of this Section 8 shall
survive any termination of the Employment Term, and the existence of any claim
or cause of action by the Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants and agreements of this Section 8.

9. Indemnification and Insurance. During the Employment Term and at all times
thereafter, the Company shall cause the Executive to be covered and named as an
insured under any policy or contract of insurance obtained by it to insure its
officers and directors against personal liability for acts or omissions in
connection with service as an officer or director of the Company or service in
other capacities at the request of the Company. The coverage provided to the
Executive pursuant to this Section 9 shall be of the same scope and on the same
terms and conditions as the coverage provided to other officers or directors of
the Company. The Executive shall be entitled to indemnification for liabilities
and expenses to the fullest extent permitted under Delaware law to the extent
consistent with the Company’s Articles of Incorporation and By-Laws.

10. Non-Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party to enforce each and every provision in
accordance with its terms.

11. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown below, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 11.

 

25



--------------------------------------------------------------------------------

If to the Company:

Barnes Group, Inc.

123 Main Street

Bristol, Connecticut

ATTN: Senior Vice President, General Counsel and Secretary

If to the Employee:

Gregory F. Milzcik

4 Atwater Terrace

Farmington, CT 06032

12. Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and permitted assigns. Notwithstanding the provisions of the
immediately preceding sentence, the Executive shall not assign all or any
portion of this Agreement without the prior written consent of the Company.

13. Agreement to Arbitrate; Injunctive Relief. THE PARTIES HERETO AGREE THAT ANY
CLAIM, DEMAND, DISPUTE, ACTION OR CAUSE OF ACTION ARISING UNDER OR RELATING TO
THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE (COLLECTIVELY,
THE “PARTIES’ DISPUTES”), SHALL BE DECIDED BY A SINGLE ARBITRATOR PURSUANT TO AN
ARBITRATION UNDER THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES
OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA RULES”) AS MODIFIED HEREBY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT INCLUDING THIS SECTION WITH THE AMERICAN ARBITRATION ASSOCIATION
(THE “AAA”) AS WRITTEN EVIDENCE OF THE AGREEMENT OF THE PARTIES TO SO ARBITRATE.
THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS SECTION, THAT THEY FULLY UNDERSTAND ITS TERMS,
CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS
OF THIS SECTION AND AGREE TO ARBITRATE ALL PARTIES’ DISPUTES. Any arbitration
pursuant to this Agreement shall take place in Hartford, Connecticut (or in such
other location as the parties shall mutually agree in writing) before a single
arbitrator having no less than ten years experience in employment matters

 

26



--------------------------------------------------------------------------------

appointed in accordance with the AAA Rules or, if the parties to the arbitration
agree, a single retired judge. Notice of any demand for arbitration shall be
provided in writing to the other party pursuant to Section 11 hereof and to the
AAA (the “Arbitration Notice”). For the purposes of this Agreement, an
arbitration shall be deemed to have been commenced at such time as the
Arbitration Notice has been delivered to all the other parties pursuant to the
provisions of Section 11. The parties shall be entitled to discovery in
conjunction with such arbitration (with the scope of discovery to be
co-extensive with discovery rights applicable to an equivalent civil action in
state court). Any award rendered by the arbitrators (or, if applicable, retired
judge) shall be final and binding and may be enforced in the courts of the state
in which the arbitration takes place. Each party shall pay half of the fees and
expenses of the arbitrator.

14. Withholding. All payments and benefits hereunder shall be reduced, as
necessary, by the amount of all applicable income, employment, excise or other
taxes required to be withheld by the Company pursuant to federal, state or local
law.

15. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and plans, written or oral between them as to such subject
matter, including, but not limited to, the Company’s Executive Severance Pay
Plan and the Severance Agreement (except to the extent otherwise expressly
provided in Section 6.4 hereof).

16. Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Connecticut, without reference
to the principles of conflict of laws.

18. Modifications and Waivers. No provision of this Agreement may be modified,
altered or amended except by an instrument in writing executed by the parties
hereto. No waiver by either party hereto of any breach by the other party hereto
of any provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions at the time or at any prior
or subsequent time.

 

27



--------------------------------------------------------------------------------

19. Headings. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

21. Executive Representation. The Executive represents and warrants to the
Company that he is not subject to any agreement, written or oral, any law,
regulation or similar enactment, or any decree, order or similar action by any
tribunal or government authority, which could, in any way, restrict his ability
to negotiate, enter into or fully perform his obligations hereunder.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amended and restated Agreement
to be executed by authority of its Board of Directors, and the Executive has
hereunto set his hand, as of December 31, 2008.

 

BARNES GROUP INC. By:  

/s/ Gary G. Benanav

Name:   Gary G. Benanav Title:   Chairman, Compensation and Management
Development Committee of the Board of Directors EXECUTIVE By:  

/s/ Gregory F. Milzcik

  Gregory F. Milzcik

 

29